PER CURIAM
Petitioner seeks review of an enforcement order of the Land Conservation and Development Commission (LCDC) that required Washington County to apply provisions of OAR 660-33-120, -130, and -135 to applications for dwellings in conjunction with farm use. Those rules have been declared invalid in respects that are dispositive here. Lane County v. LCDC, 138 Or App 635, 644-45, 910 P2d 414, adhered to 140 Or App 368, 914 P2d 1114, rev allowed 324 Or 305 (1996). We therefore reverse the enforcement order and remand for reconsideration in the light of Lane County. Petitioner makes two other assignments of error that assert alternate grounds for reversal. We have reviewed those assignments of error and hold them to be without merit.
Reversed and remanded.